Citation Nr: 0615410	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was scheduled to testify at a Travel Board 
hearing at the RO in August 2005.  The veteran was also 
scheduled for a VA examination in July 2005.  The notice for 
the hearing was sent to the veteran's address of record and, 
as explained herein, notice for the examination is presumed 
to have been properly mailed to the veteran.  However, he did 
not report to the scheduled hearing or examination.  The 
Board therefore finds that all due process has been satisfied 
with respect to the veteran's right to a hearing and medical 
examination.  



FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
reduced reliability and productivity due to flashbacks, 
intrusive thoughts, sleep impairment, nightmares, and 
hypervigilance.  The veteran is able to maintain good 
personal hygiene, his communication is good, and he is fully 
oriented.  His memory and judgment are good and his abstract 
thinking is concrete.  The veteran does not have suicidal 
ideation, impaired impulse control, panic attacks, or 
obsessional rituals.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.




In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2002 and November 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim, as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the August 2003 Statement of the Case (SOC) 
and March and July 2005 Supplemental Statements of the Case 
(SSOC) informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

While the August 2002 and November 2003 letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the August 2003 SOC contains the complete text 
of contains the complete text of the VCAA implementing 
regulation at 38 C.F.R. § 3.159(b)(1), which contains such 
notice.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Together, the August 2002 and November 2003 letters, the 
August 2003 SOC, and the March and July 2005 SSOCs provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis of the denials.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records regarding treatment for his 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The veteran responded 
to the RO's communications with additional argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board does note that, in the February 2006 Appellant's 
Brief to the Board, the veteran's representative argued that 
there are additional mental health treatment records that the 
RO did not obtain.  In this regard, the Board notes that, in 
a September 2002 written statement, the veteran indicating 
that he was receiving treatment at the "Vet Center;" 
however, a February 2003 report of contact reflects that a 
representative from the Arizona Veterans Center indicated 
that the veteran had never been seen there and that the 
veteran may have gotten the Vet Center confused with VA 
Medical Center (VAMC) in Phoenix.  The Board notes that 
treatment records from the Phoenix VAMC are included in the 
record, and that the veteran has not provided any further 
identifying information as to any additional evidence needed 
to support his claim.  

In addition, the veteran's representative has argued that a 
new VA examination may be needed to assess the veteran's 
current level of disability, as his last VA examination was 
conducted in October 2002.  The Board notes that the veteran 
did not appear for his scheduled VA examination in July 2005.  
While the file does not contain a copy of the notification of 
the scheduled VA examination, the law presumes that the 
notice was properly mailed.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (Appellant's assertion that he never received the 
RO's decision and notice of the right to appeal was not clear 
evidence to the contrary to rebut the presumption that notice 
was properly mailed.).  In addition, the Board notes the 
veteran has not provided "good


cause" for not reporting to the scheduled examination.  As a 
result, the Board finds that all due process has been 
satisfied with respect to the veteran's right to a medical 
examination.  See 38 C.F.R. § 3.655.

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of his 
disability, given that the August 2003 SOC provided all the 
criteria necessary for a higher disability rating, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assigned.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2005).  The veteran is currently rated as 50 percent 
disabled under the general rating formula.  A 50 percent 
rating is warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation in excess of 50 percent is 
warranted for the veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 70 percent evaluation.

The veteran's PTSD is manifested by flashbacks, intrusive 
thoughts, sleep disturbance, nightmares, irritability and 
anger controlled by medication, and hypervigilance.  His mood 
has been variously described as anxious, depressed, 
dysphoric, and indifferent.  His affect has been variously 
described as restricted, depressed, flat, guarded, and 
relaxed.  At the most recent VA examination in October 2002, 
his speech was somewhat loud; otherwise, his speech has 
consistently been described as normal, clear, coherent, 
spontaneous, and goal directed with normal rate and volume.  
The veteran has denied having panic attacks, anxiety, or 
obsessive compulsive behavior.  The October 2002 VA 
examination report reflects that he is oriented in all 
spheres, his memory is satisfactory, his judgment is good, 
and his abstract ability is concrete.  

With respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under DC 9411, 
review of the record shows the veteran has generally denied 
having suicidal or homicidal ideation or plans.  At the 
October 2002 VA examination, the veteran reported that 
suicidal ideation enters his mind; however, the examiner 
noted that the veteran's thought content did not contain any 
suicidal ideation.  VA outpatient treatment records, dated 
from January to December 2002, reflect that the veteran has 
denied having obsessive compulsive behavior as well as 
violent ideas or mood swings.  The veteran's speech has never 
been found to be illogical, obscure, or irrelevant.  His 
orientation has been intact and he is generally described as 
well-groomed and neatly dressed.  

While the veteran's mood has been described as anxious, 
depressed, and dysphoric at times, there is no evidence that 
he has demonstrated near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively.  In this context, the Board 
again notes that the veteran has denied having panic attacks.  
See September and October 2002 VA treatment records.  In 
addition, there is no evidence suggesting the veteran 
requires the help of another person to complete the 
activities of daily activities.  

Review of the evidence does indicate that the veteran has a 
social impairment, as he does not have many friends and has 
reported that he avoids crowds or long lines.  The October 
2002 VA examination report reflects the veteran reported that 
he has no significant social activities outside his family 
and his significant other, and that he does not have much 
contact with his four children.  However, the veteran has at 
least one friend who is also a Vietnam veteran, describes his 
family as being close, and does maintain a relationship with 
a significant other.  See September 2002 VA outpatient mental 
health assessment and October 2002 VA examination report.  As 
to an occupational impairment, the Board notes that the 
examiner who conducted the October 2002 VA examination opined 
that the veteran could work if he were allowed to work alone 
or on his own.  The examiner noted that the veteran was 
incarcerated from May 1990 to December 2001 and reported 
having three or four jobs since being released.  The veteran 
also reported that he is not social at work and that, for 
most of his jobs, he became irritated in the work setting and 
ended up quitting.  

Based on the foregoing, the Board finds that the veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 50 percent evaluation, as he clearly 
demonstrates difficulty in establishing and maintaining 
relationships, as opposed to an inability to do so.  As a 
result, the Board finds that the veteran's service-connected 
PTSD is manifested by a moderate occupational and social 
impairment, and warrants no more than a 50 percent disability 
evaluation under DC 9411.  

The Board does note the veteran was most recently assigned a 
GAF score of 45 at the October 2002 VA examination, which 
denotes serious symptoms or any serious impairment in social 
or occupational functioning.  The Board again notes that the 
evidence shows the veteran has social and occupational 
impairment.  However, in making the above determination, the 
Board finds it probative that the veteran has not 
demonstrated the majority of the symptoms listed in the 
rating criteria for a 70 percent evaluation under DC 9411, or 
the majority of the symptoms listed in the GAF scale for 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting, and no friends).  The Board is 
aware that the symptoms listed under the 70 percent 
evaluation and in the GAF scale are essentially examples of 
the type and degree of symptoms for that evaluation, and that 
the veteran need not demonstrate those exact symptoms to 
warrant a 70 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, the Board finds that the 
record does not show the veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 70 
percent evaluation.  

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating currently assigned.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in August 2002, has his service-connected 
PTSD been more disabling than as currently rated under the 
present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


